Exhibit 10.20

SONOSITE, INC.

SENIOR MANAGEMENT EMPLOYMENT AGREEMENT

SENIOR MANAGEMENT EMPLOYMENT AGREEMENT, dated this              day of
                    , between SONOSITE, INC., a Washington corporation (the
“Company”), and NAME (“Executive”).

RECITALS

A. Executive is currently employed by the Company or one of its Subsidiaries.

B. The Board of Directors of the Company (the “Board”) has determined that it is
appropriate to reinforce the continued attention and dedication of certain
members of the Company’s management, including Executive, to their assigned
duties without distraction in circumstances arising from the possibility of a
Change in Control of the Company, as defined in Schedule A attached hereto.

C. The parties now desire to enter into this Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the Company and Executive agree as follows:

 

  1. Definitions

Terms capitalized in this Agreement, which are not otherwise defined, shall have
the meanings assigned to such terms in Schedule A attached hereto.

 

  2. Effectiveness

Except with respect to Sections 6 through 8 and 10 of this Agreement which shall
be effective immediately, this Agreement shall become effective immediately upon
the occurrence of a Change in Control, provided that Executive is employed by
the Company immediately prior to such Change in Control.

 

  3. Term

Unless earlier terminated as provided herein, the initial term of this Agreement
shall be from the date hereof until the second anniversary date of this
Agreement; provided, however, that, unless terminated as provided herein or
there shall have occurred a Change in Control, on each anniversary date of this
Agreement this Agreement shall

 

Page 1 of 17



--------------------------------------------------------------------------------

automatically be renewed for successive two-year terms. In the event of a Change
in Control, unless earlier terminated as provided herein, this Agreement shall
continue in effect until the second anniversary date of the Change in Control at
which time this Agreement shall expire.

 

  4. Benefits Upon Change in Control

Executive shall be entitled to the following payments and benefits following a
Change in Control, whether or not a Termination occurs:

(a) Salary and Benefits. Executive shall (i) receive an annual base salary no
less than the Executive’s annual base salary in effect immediately prior to the
date that the Change in Control occurs, including any salary which has been
earned but deferred, and an annual bonus equal to at least the average of the
three annual bonuses paid to Executive in the three years prior to the Change in
Control, and (ii) be entitled to participate in all employee expense
reimbursement, incentive, savings and retirement plans, practices, policies and
programs (including any Company plan qualified under Section 401(a) of the Code)
available to other similarly situated executives of the Company and its
Subsidiaries, but in no event shall the benefits provided to Executive under
this item (ii) be less favorable, in the aggregate, than the most favorable of
those plans, practices, policies or programs in effect immediately prior to the
date that the Change in Control occurs.

(b) Welfare Plan Benefits. The Company shall at the Company’s expense (except
for the amount, if any, of any required employee contribution which would have
been necessary for Executive to contribute as an active employee under the plan
or program as in effect on the date of the Change in Control) continue to cover
Executive (and his or her dependents) under, or provide Executive (and his or
her dependents) with insurance coverage no less favorable than, the Company’s
life, disability, medical, dental and vision welfare benefit plans or programs,
in effect on the date of the Change of Control (such benefits referred to herein
as the “Welfare Benefits”).Welfare Benefits consisting of life and/or disability
insurance benefits are referred to herein as “Death/Disability Benefits” and
Welfare Benefits consisting of medical, dental and vision insurance benefits are
referred to as “Medical Benefits.”

(c) Death of Executive. In the event of Executive’s death prior to Termination,
but while employed by the Company or any Subsidiary, his or her spouse, if any,
or otherwise the personal representative of his or her estate shall be entitled
to receive (i) Executive’s salary at the rate then in effect through the date of
death, as provided under the Company’s pay policy, (ii) any Accrued Benefits for
the periods of service prior to the date of death, and (iii) Medical Benefits
for a period of two (2) years following the death of Executive; provided however
that if such Medical Benefits are provided in a manner that causes them to be
includible in income by the insured(s), then

 

Page 2 of 17



--------------------------------------------------------------------------------

such Medical Benefits shall be provided only for the shorter of the following
periods: (A) two (2) years following the death of Executive, or (B) the period
during which such individuals are eligible for coverage under COBRA following
the date of Executive’s death.

(d) Disability of Executive. In the event of Executive’s Disability prior to
Termination, but while employed by the Company or any Subsidiary, Executive
shall be entitled to receive (i) his or her salary at the rate then in effect
through the date of the determination of Disability, as provided under the
Company’s pay policy, (ii) any Accrued Benefits for the periods of service prior
to the date of the determination of Disability, (iii) payments under the
Company’s short and long term disability plans following the determination of
Disability, (iv) Medical Benefits for a period of two (2) years following the
determination of Disability; provided however that if such Medical Benefits are
provided in a manner that causes them to be includible in income by the
insured(s), then such Medical Benefits shall be provided only for the shorter of
the following periods: (A) two (2) years following the determination of
Disability, or (B) the period during which Executive is eligible for coverage
under COBRA following the date of Termination, and (v) Death/Disability Benefits
for a period of two (2) years following the determination of Disability.

(e) Cause; Upon Expiration of This Agreement; Other Than for Good Reason. If,
prior to Termination, Executive’s employment shall be terminated by the Company
for Cause or upon expiration of this Agreement or by Executive other than for
Good Reason, Executive shall be entitled to receive (i) his or her salary at the
rate then in effect through the date of such termination, as provided under the
Company’s pay policy, and (ii) any Accrued Benefits for the periods of service
prior to the date of such termination.

(f) Withholding. All payments under this Section 4 are subject to applicable
federal and state payroll withholding or other applicable taxes.

 

  5. Payments and Benefits Upon Termination

In lieu of any benefits provided under Section 4 and subject to Executive’s
satisfaction of the conditions set forth in Section 9, Executive shall be
entitled to the following payments and benefits following Termination:

(a) Termination Payment. In recognition of past services to the Company by
Executive, the Company shall make a lump sum payment in cash to Executive as
severance pay equal to two (2) times the sum of the following two components:
(i) Executive’s annual base salary in effect immediately prior to the date that
either a Change in Control shall occur or such date of Termination, whichever
salary is higher, provided that if Executive is a part-time employee on the date
of Termination then

 

Page 3 of 17



--------------------------------------------------------------------------------

Executive’s base salary in effect immediately prior to the date of Termination
shall be used in calculating the payment to which Executive may be entitled
under this Section 5(a); and (ii) a percentage of Executive’s annual base salary
specified in subparagraph (i) above, which percentage is equal to the percentage
bonus paid to Executive for the fiscal year ended immediately prior to the
Change in Control; provided, however, that if Termination occurs prior to the
determination of such percentage for a fiscal year that has ended or if
Executive has not received a percentage bonus in the previous year, such
percentage shall be equal to one hundred percent (100%) of the Executive’s
target bonus for the most recent fiscal year prior to the Change in Control. All
payments under this Section 5(a) (the “Termination Payments”) shall be paid
within sixty (60) days following the date of Termination.

(b) Certain Additional Payments by the Company. Notwithstanding the foregoing,
subject to the triggering of Termination Payments under Section 5(a), if all or
any portion of the Termination Payments either alone or together with all other
payments and benefits which Executive receives or is then entitled to receive
(pursuant to this Agreement or otherwise, but excluding any payments under this
Section 5(b)) from the Company or any Subsidiary (such payments and benefits,
including the Termination Payments, the “Termination Benefits”)), would
constitute a Parachute Payment, then Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”), equal to an amount that shall fund
the payment by Executive of any Excise Tax on the Termination Benefits, as well
as all ordinary income and employment taxes on the Gross-Up Payment, any Excise
Tax imposed on the Gross-Up Payment, and any interest or penalties imposed with
respect to ordinary income and employment taxes imposed on the Gross-Up Payment
(but not any interest or penalties imposed under Code Section 409A). This
provision is intended to put Executive in the same position in which Executive
would have been had no Excise Tax been imposed upon or incurred as a result of
any Payment (and shall in no event put Executive in a better position than he or
she would have been in had the Excise Tax not applied to the Termination
Benefits).

The foregoing calculations shall be made, at the Company’s expense, by the
Company and Executive. If no agreement on the calculations is reached within
thirty (30) business days after the date of Termination, then the accounting
firm which regularly audits the financial statements of the Company (the
“Auditors”) shall review the calculations. The determination of such firm shall
be conclusive and binding on all parties and the expense for such accountants
shall be paid by the Company. Pending such determination, the Company shall
continue to make all other required payments to Executive at the time and in the
manner provided herein and shall pay the largest portion of such payments and
benefits that, in the Company’s reasonable judgment, may be paid without
triggering the Excise Tax.

 

Page 4 of 17



--------------------------------------------------------------------------------

As a result of the uncertainty in the application of Section 4999 of the Code,
it is possible that Termination Payments or Gross-Up Payments will have been
made by the Company which should not have been made (an “Overpayment”) or that
additional Gross-Up Payments which will not have been made by the Company should
have been made (an “Underpayment”). If it is determined by the Company and
Executive, or, if no agreement is reached by the Company and Executive, the
Auditors, that an Overpayment has been made, Executive shall be obligated to
return the amount of such Overpayment to the Company as promptly as practicable
upon discovery of the fact of such Overpayment (and in any case within 10
business days of receipt of written notice from the Company demanding the return
of such amount), together with interest on such amount at the applicable Federal
rate provided for in Section 1274(d) of the Code for the period commencing on
the date of the Overpayment to the date of such payment by Executive to the
Company; provided that the Company may, after discovery of the Overpayment and
prior to payment by Executive of the amount otherwise required to be paid to the
Company under this sentence, withhold an amount up to the amount of the
Overpayment from any sums otherwise owed by the Company to Executive. In the
event that the Company and Executive, or, if no agreement is reached by the
Company and Executive, the Auditors, determine that an Underpayment has
occurred, such Underpayment shall promptly be paid by the Company to or for the
benefit of Executive, together with interest at the applicable federal rate
provided for in section 1274(d) of the Code for the period commencing on the
date that the Excise Tax giving rise to the Underpayment became due under
applicable law. The Company and Executive shall give each other prompt written
notice of any information that could reasonably result in the determination that
an Overpayment or Underpayment has been made.

Notwithstanding anything to the contrary contained herein, all payments to be
made hereunder shall be made not later than (i) the end of the calendar year
following the year in which the amount of taxes owed are remitted to the
applicable tax authority, or (ii) in the case of a tax audit or litigation in
connection with the applicability of or calculation of tax amounts owing under
Sections 280G or 4999 with respect to the Termination Benefits, the end of the
calendar year following the year in which the audit or litigation is completed.

(c) Accrued Benefits. The Company shall make a lump sum payment in cash to
Executive in the amount of any Accrued Benefits for the periods of service prior
to the date of Termination.

(d) Welfare Benefits. The Company shall at the Company’s expense (except for the
amount, if any, of any required employee contribution which would have been
necessary for Executive to contribute as an active employee under the plan or
program as in effect on the date of Termination) continue to cover Executive
(and his or her dependents) under, or provide Executive (and his or her
dependents) with Welfare Benefits (as in effect on the date of the Change in
Control) for a period of one (1) year following the date of Termination.

 

Page 5 of 17



--------------------------------------------------------------------------------

(e) Death of Executive. In the event of Executive’s death subsequent to
Termination and prior to receiving all benefits and payments provided for by
this Section 5, such benefits shall be paid to his or her spouse, if any, or
otherwise to the personal representative of his or her estate, unless Executive
has otherwise directed the Company in writing prior to his or her death.

(g) Nonsegregation. No assets of the Company need be segregated or earmarked to
represent the liability for benefits payable hereunder. The rights of any person
to receive benefits hereunder shall be only those of a general unsecured
creditor.

(h) Withholding. All payments under this Section 5 are subject to applicable
federal and state payroll withholding or other applicable taxes. Executive
agrees that he or she is responsible for all applicable taxes of any nature
(including any penalties or interest that may apply to such taxes) that the
Company reasonably determines apply to any payment or benefit provided
hereunder, that Executive’s receipt of any payment or benefit hereunder is
conditioned upon his or her satisfaction of any withholding or similar
obligations that apply to such payment or benefit, and that any cash payment to
be made hereunder will be made net of any such applicable withholding amounts.

(i) Mandatory Deferral of Payments. This Subsection (i) shall only apply if the
Company determines that Executive is a “specified employee” under Section 409A
at the time of his Separation. If this Subsection (i) applies, it shall
supersede any contrary provision of this Agreement. To the extent that no
exemption from Section 409A is available for the Termination Payments, the
Termination Payments shall be made during the seventh month after the date of
the Separation. To the extent that no exemption from Section 409A is available
for the Gross-Up Payment, the Gross-Up Payment shall be made on the later of
(i) the date prescribed by Section 5(b) or (ii) any date during the seventh
month after the date of the Separation. For purposes of Section 409A, each
payment that Executive receives from the Company in connection with his
Separation is hereby designated as a separate payment.

 

  6. Arbitration

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in Seattle, Washington, in
accordance with the Rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any jurisdiction.

 

Page 6 of 17



--------------------------------------------------------------------------------

  7. Conflict in Benefits

Except for the amount of any severance payments to which Executive would
otherwise be entitled under any severance plan or policy generally available to
employees of the Company or under applicable law, this Agreement is not intended
to and shall not adversely affect, limit or terminate any other agreement or
arrangement between Executive and the Company presently in effect or hereafter
entered into, including any employee benefit plan under which Executive is
entitled to benefits.

 

  8. Termination

(a) Termination Prior to a Change in Control.

(i) At any time prior to a Change in Control, the Company may terminate this
Agreement upon thirty (30) days’ prior written notice in the form of a Notice of
Termination, and this Agreement shall terminate upon the effective date
specified in such Notice of Termination; provided, however, such Notice of
Termination shall have no force or effect in the event of the occurrence of a
Change in Control prior to such effective date.

(ii) At any time prior to a Change in Control, Executive may terminate this
Agreement upon thirty (30) days’ prior written notice in the form of a Notice of
Termination, and this Agreement shall terminate upon the effective date
specified in such Notice of Termination notwithstanding the occurrence of a
Change in Control prior to such effective date.

(b) Termination After a Change in Control. After a Change in Control, either
party may terminate this Agreement upon thirty (30) days’ prior written notice
in the form of a Notice of Termination.

(c) Effect of Termination. Notwithstanding the termination or expiration of this
Agreement, the Company shall remain liable for any rights or payments arising
prior to such termination to which Executive is entitled under this Agreement.

 

  9. Covenants by Executive

(a) No Soliciting. Executive agrees that for a period of one (1) year
immediately following the date of Termination, Executive shall not:

(i) Approach, initiate contact with, or engage in discussions with any employee
of the Company for the purpose or with the effect of soliciting or encouraging
any such individual to terminate his or her employment with the Company and
accept employment with, or otherwise provide services to, Executive’s
then-current employer or any other person or entity; or

 

Page 7 of 17



--------------------------------------------------------------------------------

(ii) Advise or provide information to any employee of the Company regarding the
availability or desirability of employment with Executive’s then-current
employer or any other person or entity; or

(iii) Provide any information to Executive’s then-current employer or any other
person or entity to the extent that such information may assist that person or
entity in (i) identifying any employee of the Company as a candidate for
employment; or (ii) evaluating the desirability of employing any such
individual.

If during this one year non-solicitation period, Executive receives any inquiry
from any employee of the Company regarding prospective employment with
Executive’s then-current employer or any other person or entity, Executive
agrees to respond only as follows: “I am prohibited by the terms of my agreement
with SonoSite from engaging in any discussion with you regarding this topic.”

(b) Waiver and Release. In addition to the foregoing conditions, eligibility for
and, receipt of Termination Benefits under paragraph 5 are subject to Executive
executing and not revoking a Waiver and Release in a form substantially similar
to Schedule B, which shall be provided to Executive by the Company at the time
of termination.

(c) Return of Property. Executive confirms that on or before the date of
Termination and before any severance payment is processed, Executive shall turn
over to the Company all files, memoranda, records, devices, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, material, equipment, credit cards and other documents (whether in
paper or electronic form, and all copies thereof) or physical property or
reproductions of any aforementioned items that s/he received from the Company or
its employees or generated by Executive n the course of employment with the
Company, and which relate to its business. Executive further agrees to return
his/her company-provided credit cards, computer, cell phone, office equipment,
demo systems, and all other physical property of the Company on or before the
date of Termination.

(d) Inventions. Executive represents and agrees that s/he has complied with all
the terms of the Company’s Employee Agreement Relating to Inventions, Patents,
Property Rights and Confidential Information signed by Executive (the “Employee
Agreement”). Executive further acknowledges that the terms of the Employee
Agreement are incorporated by reference into this Agreement, and shall continue
in effect following the date of Termination in accordance with the terms
thereof, and that Executive’s continued compliance with those terms is a
material condition of this Agreement.

 

Page 8 of 17



--------------------------------------------------------------------------------

  10. Miscellaneous

(a) Amendment. This Agreement may not be amended except by written agreement
between Executive and the Company.

(b) No Mitigation. All payments and benefits to which Executive is entitled
under this Agreement shall be made and provided without offset, deduction or
mitigation on account of income Executive could or may receive from other
employment or otherwise, except as provided in Section 5(d) hereof.

(c) Employment Not Guaranteed. Nothing contained in this Agreement, and no
decision as to the eligibility for benefits or the determination of the amount
of any benefits hereunder, shall give Executive any right to be retained in the
employ of the Company or rehired, and the right and power of the Company to
dismiss or discharge any employee for any reason is specifically reserved.
Except as expressly provided herein, no employee or any person claiming under or
through him or her shall have any right or interest herein, or in any benefit
hereunder.

(d) Legal Expenses. In connection with any litigation, arbitration or similar
proceeding, whether or not instituted by the Company or Executive, with respect
to the interpretation or enforcement of any provision of this Agreement, the
prevailing party shall be entitled to recover from the other party all costs and
expenses, including reasonable attorneys’ fees and disbursements, in connection
with such litigation, arbitration or similar proceeding. The Company shall pay
prejudgment interest on any money judgment obtained by Executive as a result of
such proceedings, calculated at the published commercial interest rate of LIBOR,
as in effect from time to time from the date that payment should have been made
to Executive under this Agreement. Notwithstanding anything to the contrary
contained in this Section 10(d), any payments to be made under this subsection
shall be made not later than the end of the calendar year following the year in
which the litigation, arbitration or proceeding giving rise to the required
payment is completed.

(e) Notices. Any notices required under the terms of this Agreement shall be
effective when mailed, postage prepaid, by certified mail and addressed to, in
the case of the Company:

SonoSite, Inc.

21919 – 30th Drive

Bothell, WA 98021-3904

Attn: VP, Human Resources

Copy to: General Counsel

 

Page 9 of 17



--------------------------------------------------------------------------------

and to, in the case of Executive:

EXECUTIVE NAME

EXECUTIVE ADDRESS

Either party may designate a different address by giving written notice of
change of address in the manner provided above.

(f) Waiver; Cure. No waiver or modification in whole or in part of this
Agreement, or any term or condition hereof, shall be effective against any party
unless in writing and duly signed by the party sought to be bound. Any waiver of
any breach of any provision hereof or any right or power by any party on one
occasion shall not be construed as a waiver of, or a bar to, the exercise of
such right or power on any other occasion or as a waiver of any subsequent
breach. Any breach of this Agreement may be cured by the breaching party within
ten (10) days of the date that such breaching party shall have received written
notice of such breach from the party asserting such breach.

(g) Binding Effect; Successors. Subject to the provisions hereof, nothing in
this Agreement shall prevent the consolidation of the Company with, or its
merger into, any other corporation, or the sale by the Company of all or
substantially all of its properties and assets, or the assignment of this
Agreement by the Company in connection with any of the foregoing actions. This
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the Company and Executive and their respective heirs, legal representatives,
successors and assigns. If the Company shall be merged into or consolidated with
another entity, the provisions of this Agreement shall be binding upon and inure
to the benefit of the entity surviving such merger or resulting from such
consolidation. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, including the
successor to all or substantially all of the business or assets of any
Subsidiary, division or profit center of the Company, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. The provisions of this Section 10(g) shall continue to apply to each
subsequent employer of Executive hereunder in the event of any subsequent
merger, consolidation or transfer of assets of such subsequent employer.

(h) Separability. Any provision of this Agreement which is held to be
unenforceable or invalid in any respect in any jurisdiction shall be ineffective
in such jurisdiction to the extent that it is unenforceable or invalid without
affecting the remaining provisions hereof, which shall continue in full force
and effect. The enforceability or invalidity of any provision of this Agreement
in one jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Page 10 of 17



--------------------------------------------------------------------------------

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Washington applicable to contracts made
and to be performed therein.

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the day and year first above written.

 

SONOSITE, INC. By:     Title:     EXECUTIVE:   EXECUTIVE NAME

 

Page 11 of 17



--------------------------------------------------------------------------------

Schedule A

CERTAIN DEFINITIONS

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:

“Accrued Benefits” means the aggregate of any compensation previously deferred
by Executive (together with any accrued interest or earnings thereon), any
accrued vacation pay and, if the date of Termination occurs after the end of a
Fiscal Year for which a bonus is payable to Executive, such bonus, in each case
to the extent previously earned and not paid, plus an amount equal to the
product of the bonus paid to Executive the prior Fiscal Year and a fraction, the
numerator of which is the number of days since the end of the prior Fiscal Year,
and the denominator of which is 365.

“Beneficial Owner” and “Beneficial Ownership” have the meanings set forth in
Rules 13d-3 and 13d-5 of the General Rules and Regulations promulgated under the
Exchange Act.

“Cause” means (a) willful misconduct on the part of Executive that has a
materially adverse effect on the Company and its Subsidiaries, taken as a whole,
(b) Executive’s engaging in conduct which could reasonably result in his or her
conviction of a felony or a crime against the Company or involving substance
abuse, fraud or moral turpitude, or which would materially compromise the
Company’s reputation, as determined in good faith by a written resolution duly
adopted by the affirmative vote of not less than two-thirds of all of the
directors who are not employees or officers of the Company, or (c) unreasonable
refusal by Executive to perform the duties and responsibilities of his or her
position in any material respect. No action, or failure to act, shall be
considered willful or unreasonable if it is done by Executive in good faith and
with reasonable belief that his or her action or omission was in the best
interests of the Company.

“Change in Control” means (a) any merger or consolidation in which the Company
shall not be the surviving entity (or survives only as a subsidiary of another
entity whose shareholders did not own all or substantially all of the Common
Stock in substantially the same proportions as immediately prior to such
transaction, (b) the sale of all or substantially all of the Company’s assets to
any other person or entity (other than a wholly-owned subsidiary), (c) the
acquisition of beneficial ownership of a controlling interest (including,
without limitation, power to vote) the outstanding shares of Common Stock by any
person or entity (including a “group” as defined by or under Section 13(d)(3) of
the Exchange Act), (d) the dissolution or liquidation of the Company, (e) a
contested election of Directors, as a result of which or in connection with
which the

 

Page 12 of 17



--------------------------------------------------------------------------------

persons who were Directors before such election or their nominees (the
“Incumbent Directors”) cease to constitute a majority of the Board; provided
however that if the election, or nomination for election by the Company’s
shareholders, of any new director was approved by a vote of at least fifty
percent (50%) of the Incumbent Directors, such new Director shall be considered
as an Incumbent Director, or (f) any other event specified by the Board.

“Code” means the Internal Revenue Code of 1986, as amended.

“Disability” means that a person is unable to perform any substantial gainful
activity by reason of any medically determinable physical or mental impairment,
which can be expected to result in his or her death or can be expected to last
for a continuous period of not less than 12 months. The determination with
respect to whether Executive is suffering from such a Disability will be
determined by a mutually acceptable physician or, if there is no physician
mutually acceptable to the Company and Executive, by a physician selected by the
then Dean of the University of Washington Medical School.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excise Tax” means the excise tax, including any interest or penalties thereon,
imposed by Section 4999 of the Code.

“Fiscal Year” means the twelve (12) month period ending on December 31 in each
year (or such other fiscal year period established by the Board).

“Good Reason” means, without Executive’s express written consent:

 

  (a) (i) the assignment to Executive of duties, or limitation of Executive’s
responsibilities, materially inconsistent with Executive’s title, position,
duties, responsibilities and status with the Company or any Subsidiary that
employs Executive as such duties and responsibilities existed immediately prior
to the date of the Change in Control (meaning, in a way that materially
diminishes such title, position, duties, responsibilities or status), or
(ii) removal of Executive from, or failure to re-elect Executive to, Executive’s
positions with the Company or any Subsidiary that employs Executive immediately
prior to the Change in Control, except in connection with the involuntary
termination of Executive’s employment by the Company for Cause or as a result of
Executive’s death or Disability; or

 

  (b) failure by the Company to pay, or material reduction by the Company of,
Executive’s annual base salary, as reflected in the Company’s payroll records
for Executive’s last pay period immediately prior to the Change in Control;

 

Page 13 of 17



--------------------------------------------------------------------------------

  (c) failure by the Company to pay, or material reduction by the Company of,
Executive’s salary and benefits or Welfare Benefits under Section 4(a) or
Section 4(b) of this Agreement;

 

  (d) the relocation of the principal place of Executive’s employment to a
location that is more than twenty-five (25) miles further from Executive’s
principal residence than such principal place of employment immediately prior to
the Change in Control; or

 

  (e) the breach of any material provision of this Agreement by the Company,
including, without limitation, failure by the Company to bind any successor to
the Company to the terms and provisions of this Agreement in accordance with
Section 9(g) of this Agreement;

provided however, that in order for circumstances to provide Good Reason for
Executive’s resignation, the following additional conditions must be also
satisfied: (A) Executive’s separation from service occurs within 6 months of the
initial occurrence of the circumstance giving rise to Good Reason; (B) Executive
provides notice to the Company of the circumstance giving rise to Good Reason
within 90 days of the initial existence of such circumstance; and (C) the
Company has a 30-day period in which to cure such circumstance, if it is capable
of being cured, and whereupon any such cure, Executive shall not be considered
to have Good Reason to resign.

“Notice of Termination” means a written notice to Executive or to the Company,
as the case may be, which shall indicate those specific provisions in this
Agreement relied upon and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for the termination of Executive’s
employment constituting a Termination, if any, under the provision so indicated.

“Parachute Payment” means any payment deemed to constitute a “parachute payment”
as defined in Section 280G of the Code.

“Person” means any individual, entity or group within the meaning of
Section 3(a)(9) or of Section 13(d)(3) (as in effect on the date of this
Agreement) of the Exchange Act.

“Section 409A” means Section 409A of the Code and such interpretive guidance as
has been issued as of the relevant date under Section 409A, whether such
guidance is in the form of temporary, proposed or final regulations, or other
official interpretations of the statute as issued by the Internal Revenue
Service, the Treasury Department or a court of law.

“Separation” means a “separation from service,” as defined in Section 409A.

 

Page 14 of 17



--------------------------------------------------------------------------------

“Subsidiary” with respect to the Company has the meaning set forth in Rule 12b-2
of the General Rules and Regulations promulgated under the Exchange Act.

“Termination” means, following the occurrence of any Change in Control by the
Company, a Separation caused by (a) the involuntary termination of the
employment of Executive for any reason other than death, Disability or for Cause
or (b) the termination of employment by Executive for Good Reason.

“Voting Securities” means the voting securities of the Company entitled to vote
generally in the election of directors.

 

Page 15 of 17



--------------------------------------------------------------------------------

Schedule B

FORM OF WAIVER AND RELEASE

Executive hereby fully releases and discharges the Company, its officers,
directors, stockholders, employees, agents and representatives (“Released
Parties”) from any and all debts, obligations, promises, actions or claims of
whatever kind or nature that existed or may have existed as of the date of this
Agreement, including but not limited to all claims arising in any way out of
Executive’s employment with the Company and the termination thereof. Executive
makes this commitment even though Executive understands that Executive may not,
as of this date, know all of the claims Executive may lawfully have against the
Released Parties and that Executive is relinquishing the right to pursue any
claims which Executive could have pursued before courts without having the
opportunity to pursue those claims to a trial and have the damages, if any, set
by a judge and/or jury. This release is intended to be as broad as the law
allows and includes, without limitation, any claims pursuant to statute or
otherwise for attorneys’ fees and costs.

This waiver and release includes, but is not limited to, any claims for wages,
bonuses, employment benefits or damages of any kind whatsoever, arising out of
any contract, express or implied, any covenant of good faith and fair dealing,
express or implied, any theory of wrongful discharge, any legal restriction on
the Company’s right to terminate employees, or any federal, state or other
federal, state, or local statute or ordinance governing employment, including,
without limitation, the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Family
Medical Leave Act, all federal, state, and local laws prohibiting
discrimination, and any other legal limitation on the employment relationship.

In accordance with the Older Workers’ Benefit Protection Act, Executive and
Company agree that: (i) Executive specifically intends to knowingly and
voluntarily waive any rights he may have under the Age Discrimination in
Employment Act (“ADEA”), and he intends to release Released Parties from any and
all claims for damages or other remedies he may have under the ADEA;
(ii) Company hereby advises Executive to consult with and obtain the advice of
an attorney of his choice before signing this Agreement; (iii) Executive has
been offered a period of twenty-one (21) days to consider whether to accept the
terms of this Agreement, and by executing this Agreement on the day below, has
waived the balance of that period, if any; and (iv) Executive may revoke this
Agreement within seven (7) calendar days of execution of this Agreement. If
Executive does so, this entire Agreement becomes invalid and unenforceable and
no benefits hereunder will be provided to Executive. This Agreement becomes
effective on the eighth day after Executive signs it.

 

Page 16 of 17



--------------------------------------------------------------------------------

This waiver and release shall not waive or release (i) claims where the events
in dispute first arise after execution of this Agreement and (ii) claims
relating to indemnification to which Executive may be entitled to under state
law, the Company’s articles of incorporation or bylaws, or pursuant to an
indemnification agreement with the Company. Further, this waiver and release
shall not preclude Executive or the Company from filing a lawsuit for the
exclusive purpose of enforcing rights under this Agreement, nor shall it
preclude Executive from filing charges of discrimination with the Equal
Employment Opportunity Commission; however, in signing this Agreement, Executive
waives any right to recover monetary damages in connection with any such filing
or otherwise.

 

Page 17 of 17